IN THE COURT OF APPEALS OF TENNESSEE
           MIDDLE SECTION AT NASHVILLE

JOANNE DALLE MAYFIELD,                  )
                                        )
      Plaintiff/Appellant,              )
                                        )      Davidson Circuit
                                        )      No. 95D-1525
VS.                                     )
                                        )      Appeal No.
                                        )      01A01-9611-CV-00501
JOHN DREW MAYFIELD,                     )
                                        )
      Defendant/Appellee.               )                           FILED
                                                                      April 30, 1997
                      CONCURRING OPINION
                                                                   Cecil W. Crowson
                                                                  Appellate Court Clerk
      I concur with the court’s opinion and with its finding that the evidence does
not preponderate against the trial court’s finding that Ms. Mayfield did not
contribute substantially to the appreciation in the value of Mr. Mayfield’s separate
property, except for the Trimble Road house. I have prepared this separate
opinion to elaborate on the significance of this finding in the context of this case.


      A spouse’s contributions to marital and separate property have a two-fold
significance. First, these contributions affect the classification of property as
marital or separate. See Tenn. Code Ann. § 36-4-121(b)(1)(B) (1996). Second,
they affect the equitable division of the property in the marital estate. See Tenn.
Code Ann. § 36-4-121(c)(5).


      The finding that Ms. Mayfield did not contribute substantially to Mr.
Mayfield’s separate property effectively removes this property from the marital
estate with two exceptions. The first exception is the $50,000 increase in the
value of the Trimble Road house because the trial court specifically found that
Ms. Mayfield had contributed to the appreciation in the house’s value. The
second exception is the $26,104.57 increase in the value of Mr. Mayfield’s
individual retirement account because the appreciation in the value of this account
is marital property even without substantial contributions by Ms. Mayfield.
Cohen v. Cohen, 937 S.W.2d 823, 830 (Tenn. 1996). The trial court did not
include in the parties’ marital estate the increase in the value of the Trimble Road
house or Mr. Mayfield’s individual retirement account. Adding these two
valuable assets to the marital estate brings its value up to $109,689.67 rather than
$33,585.11 as found by the trial court.


       The only remaining question concerns whether Ms. Mayfield received an
equitable share of the marital property. Tenn. Code Ann. § 36-4-121(c) requires
an equitable rather than an equal division of marital property, Batson v. Batson,
769 S.W.2d 849, 859 (Tenn. Ct. App. 1988), and does not require that each party
receive a share of each piece of marital property. Thompson v. Thompson, 797
S.W.2d 599, 604 (Tenn. Ct. App. 1990). In dividing marital property the courts
consider the contributions of each spouse to the acquisition, preservation, and
appreciation of the marital or separate property. See Tenn. Code Ann. § 36-4-
121(c)(5).


       The trial court effectively awarded Ms. Mayfield $66,792.56 or 61% of the
parties’ marital estate.1        I find this distribution equitable in light of the
considerations in Tenn. Code Ann. § 36-4-121(c).




                                               ________________________________
                                               WILLIAM C. KOCH, JR., JUDGE




       1
         This amount includes the $16,792.56 in marital property identified by the trial court and
the $50,000 “alimony in solido.” The trial court characterized the $50,000 “[a]s further property
division and in consideration of her contributions to the appreciation of the home place and her
efforts to make a home for Mr. Mayfield and raise the child.”

                                               -2-